        Case 9:19-cv-00192-DLC Document 11 Filed 04/27/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


 CURT SIMPSON,                                     CV 19–192–M–DLC

                     Plaintiff,
                                                          ORDER
        vs.

 CHAFFEE LEGACY, LLC, and OLE’S
 COUNTRY STORES, INC., d/b/a OLE’S
 COUNTRY STORE #2,

                     Defendants.


      Pursuant to the Joint Stipulation of Dismissal of All Claims with Prejudice

(Doc. 10),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys’ fees. All deadlines are VACATED

and any pending motions are DENIED as moot. The preliminary pretrial

conference set for May 5, 2020, is VACATED.

      DATED this 27th day of April, 2020.
